On
the following opinion was filed;
PER CURIAM.
In denying the defendant’s application for a rehearing in this action, we take occasion, in view of the fact that the one before us does not conform therewith, to again call attention to the rule on the subject of petitions for rehearing, first laid down in Derby v. Gallup, 5 Minn. 85 (119), referred to in 46 Minn. 54, 60, 48 N. W. 681, and reaffirmed in 87 Minn. 448, 92 N. W. 934, and to say, by way of addition to the rule, that hereafter applications which do not conform thereto, or which are frivolous or contain impertinent matter, will not be received or considered.
This addition to the rule will not be construed so strictly as to embarrass counsel in calling attention to alleged errors of the court; but applications which are clearly frivolous or contain impertinent matter, suggestions intended for the galleries, rather than the consideration of the court, will be rejected as in violation of the rule. The application under consideration is of the kind stated; but we do not enforce *186the rule in this case, for the reason that the modification here made is intended for the future.
Application for a rehearing denied.